Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 1 of 20 Page ID #:1975




    1 BROWNE GEORGE ROSS LLP
      Keith J. Wesley (State Bar No. 229276)
    2   kwesley@bgrfirm.com
      Matthew L. Venezia (State Bar No. 313812)
    3   mvenezia@bgrfirm.com
      2121 Avenue of the Stars, Suite 2800
    4 Los Angeles, California 90067
    5 Telephone: (310) 274-7100
      Facsimile: (310) 275-5697
    6
      Attorneys for Plaintiff
    7 ATARI INTERACTIVE, INC.
    8                                  UNITED STATES DISTRICT COURT
    9                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11 ATARI INTERACTIVE, INC.,                          Case No. 2:19-CV-10806-DSF-MAA
   12                     Plaintiff,                    FIRST AMENDED COMPLAINT
                                                        FOR:
   13
                    vs.                                 (1) TRADEMARK
   14
                                                            INFRINGEMENT AND
   15 RAGEON, INC.; MICHAEL                                 COUNTERFEITING [15 U.S.C.
      KRILIVSKY,                                            §1114];
   16                                                   (2) COPYRIGHT
               Defendants.                                  INFRINGEMENT [17 U.S.C.
   17                                                       §§101 et seq.];
   18                                                   (3) TRADEMARK DILUTION [15
                                                            U.S.C. §1125(c)];
   19                                                   (4) FALSE DESIGNATION OF
                                                            ORIGIN [15 U.S.C. §1125(a)];
   20                                                   (5) COMMON LAW UNFAIR
   21                                                       COMPETITION;
                                                        (6) CONTRIBUTORY
   22                                                       TRADEMARK
                                                            INFRINGEMENT;
   23                                                   (7) CONTRIBUTORY
                                                            COPYRIGHT
   24                                                       INFRINGEMENT;
   25                                                   (8) VICARIOUS TRADEMARK
                                                            INFRINGEMENT;
   26                                                   (9) VICARIOUS COPYRIGHT
                                                            INFRINGEMENT;
   27
   28                                                   DEMAND FOR JURY TRIAL

        1658227.1

                                            FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 2 of 20 Page ID #:1976




    1               Plaintiff Atari Interactive, Inc., as and for its complaint against defendants
    2 RageOn, Inc. and Michael Krilivsky (collectively, “Defendants”), alleges as
    3 follows:
    4                                               PARTIES
    5               1.    Plaintiff Atari Interactive, Inc. (hereinafter “Atari” or “Plaintiff”) is a
    6 Delaware corporation with its principal place of business in New York, New York.
    7               2.    Plaintiff is informed and believes, and thereon alleges, that defendant
    8 RageOn, Inc. (hereinafter “RageOn” ) is a Delaware corporation with its principal
    9 place of business in Cleveland, Ohio.
   10               3.    Plaintiff is informed and believes, and thereon alleges, that defendant
   11 Michael Krilivsky (“Krilivsky”) is an individual residing in Rancho Mirage,
   12 California.
   13                                   JURISDICTION AND VENUE
   14               4.    This Court has subject matter jurisdiction over this action pursuant to
   15 28 U.S.C. sections 1331 and 1338 because the action arises under the federal
   16 Copyright Act and Lanham Act. See 17 U.S.C. §§ 101, et seq.; 15 U.S.C. §§ 1051,
   17 et seq. This Court also has supplemental jurisdiction pursuant to 28 U.S.C. sections
   18 1367 and 1338(b).
   19               5.    Venue in this district is proper under 28 U.S.C. section 1391 because
   20 RageOn is subject to personal jurisdiction here and Atari has suffered injury here.
   21               6.    This Court has personal jurisdiction over RageOn because, upon
   22 information and belief, RageOn maintains corporate offices in California, including
   23 specifically within this judicial district. This Court also has personal jurisdiction
   24 over RageOn because RageOn regularly markets and sells goods, including the
   25 goods at issue in this case, to customers in California.
   26               7.    This Court has personal jurisdiction over Krilivsky because, upon
   27 information and belief, he resides in California. This Court also has personal
   28 jurisdiction over Krilivsky because, upon information and belief, he directs the
        1658227.1
                                                        -1-
                                            FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 3 of 20 Page ID #:1977




    1 unlawful conduct of RageOn within California.
    2                                   GENERAL ALLEGATIONS
    3               A.    Atari Is an Iconic Video Game Brand.
    4               8.    Atari is one of the most famous video game brands in history. Founded
    5 in the early 1970s in California, Atari became the pioneer in the video game
    6 industry during the 1970s and continuing into the 1980s, developing and releasing
    7 (a) home video consoles – e.g., the Atari 2600 – that set new standards in design and
    8 function, and (b) a series of hit games – e.g., Pong, Breakout, Asteroids, and many
    9 others.
   10               9.    Atari became known to relevant consumers and the public at large by
   11 its inherently distinctive trade name, as well as its inherently distinctive A-shaped or
   12 “Fuji” logo design. The Atari name and logo are depicted immediately below.
   13
   14
   15
   16
   17
   18
   19
   20
   21               10.   Atari has continued to market, promote, license, and sell products,
   22 including a catalog of more than 200 well-known games, worldwide under the Atari
   23 name and logo for over four decades.
   24               11.   Video gamers new and old recognize and revere Atari’s place as a very
   25 well-known and iconic pioneer of the video game industry.
   26               12.   Atari has expanded into a multi-platform, global interactive
   27 entertainment company, adapting many of its classic games for online platforms
   28 such as Facebook, smartphones, and tablets.
        1658227.1
                                                      -2-
                                           FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 4 of 20 Page ID #:1978




    1               13.   Atari has developed, promoted, and distributed new interactive
    2 entertainment and products, including a new VCS console (modeled off the design
    3 of the original 2600 unit) that is currently being promoted and pre-sold on Indiegogo
    4 and that has already raised more than $3 million.
    5               14.   Atari has an active licensing business through which Atari has extended
    6 its brand into other media, merchandising, and publishing categories.
    7               15.   The Atari name, logo, and classic video games are valuable intellectual
    8 property owned by Atari. Atari therefore obtained registrations with the United
    9 States Patent and Trademark Office for many of its trademarks and registrations
   10 with the United States Copyright Office for many of its copyrights. For example:
   11                     a.    Through commercial use and contractual agreements with its
   12                           predecessors-in-interest, Atari is the owner of USPTO
   13                           Trademark Registration No. 4,214,210 for the ATARI name and
   14                           logo used in connection with, among other things, “printed
   15                           matter, namely posters, stickers” and “articles of clothing”; and
   16                           Atari is the owner of USPTO Trademark Registration No.
   17                           4,324,638 for the PONG name used in connection with, among
   18                           other things “printed matter, namely posters, stickers” and
   19                           “articles of clothing.” Appended hereto as Exhibits 1 and 2 are
   20                           true and correct copies of the aforementioned trademark
   21                           registrations.
   22                     b.    Through contractual agreements with its predecessors-in-interest,
   23                           Atari is the owner of multiple copyright registrations for, among
   24                           others, the following video games, including the visual elements
   25                           thereof: Combat, Centipede, Warlords, Pong, and Asteroids.
   26               16.   Moreover, through extensive and continuous promotion and sales,
   27 unsolicited press, and word of mouth, Atari owns common law rights in various
   28 trademarks and trade dress, including the Atari name and logo, the Combat,
        1658227.1
                                                      -3-
                                           FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 5 of 20 Page ID #:1979




    1 Centipede, Warlords, Pong, and Asteroids names and graphics, and the overall look
    2 and feel of the Atari 2600 game console and joystick.
    3               B.    RageOn Knowingly Infringes Upon Atari’s Intellectual Property
    4                     Rights by Creating, Manufacturing, and Distributing Large
    5                     Quantities of Counterfeit Atari Clothing and Printed Material.
    6               17.   Formed in or around 2015, RageOn’s stated goal is to provide a service
    7 through which “artists from around the globe can create and sell any design that
    8 comes to mind with no investment other than time.” What RageOn does not
    9 mention is that this model results in it actively facilitating the sale of substantial
   10 quantities of counterfeit goods.
   11               18.   Through RageOn’s website, www.rageon.com, visitors can upload
   12 designs that RageOn then displays on a variety of apparel – from t-shirts, pants, and
   13 sweatshirts to shower curtains – pictured on the site. RageOn offers for sale the
   14 products on display. If a visitor to the site orders a product, RageOn “hand
   15 make[s]” and “print[s] that item/s just for [the visitor].” Upon information and
   16 belief RageOn then ships and processes the payment for the product. RageOn
   17 represents its standard production time is up to 10 business days plus shipping
   18 time.” RageOn then splits the proceeds of the sale – retaining approximately a 25%
   19 commission – with the person who originally uploaded the design.
   20               19.   RageOn is advertising, marketing, creating, displaying, offering for
   21 sale, selling, distributing, and profiting from large quantities of counterfeit Atari
   22 products. Many of the counterfeit products incorporate exact replicas of the
   23 registered ATARI trademark (name and logo) on products in the classes for which
   24 the marks are registered. Other counterfeit products incorporate easily identifiable
   25 depictions of the Atari 2600 console and joystick with the distinctive red button. A
   26 few examples are depicted below. Others are shown in Exhibit 3.
   27
   28
        1658227.1
                                                      -4-
                                           FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 6 of 20 Page ID #:1980




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18               20.   In addition, RageOn is advertising, marketing, creating, displaying,

   19 offering for sale, selling, distributing, and profiting from products incorporating
   20 copyrights owned by Atari. A few examples are depicted below. Others are shown
   21 in Exhibit 3.
             CENTIPEDE                              COMBAT                    ASTEROIDS
   22
   23
   24
   25
   26
   27
   28
        1658227.1
                                                      -5-
                                           FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 7 of 20 Page ID #:1981




    1
    2               21.   RageOn’s aforementioned infringement is knowing and willful, as
    3 evidenced by (a) the sheer quantity of different counterfeit designs being sold by
    4 RageOn, (b) the exact duplication of a variety of iconic Atari designs, and (c)
    5 RageOn’s pattern and practice of infringing upon the intellectual property rights of
    6 well-known brands.
    7               22.   Moreover, in many cases, the products for sale on RageOn’s site use
    8 Atari’s famous marks in manners that are vulgar or salacious and likely to tarnish
    9 their goodwill among consumers. Examples from this category are pictured below.
   10                           WARLORDS                            PONG
   11
   12
   13
   14
   15
   16
   17
   18               C.    RageOn’s Infringement Extends Beyond Use of Atari’s Intellectual
   19                     Property on the Actual Products Sold on the Site.
   20               23.   As described above, RageOn infringed upon Atari’s intellectual
   21 property rights by promoting and selling products incorporating exact copies of
   22 Atari’s trademarks and copyrights. RageOn’s infringement, however, goes beyond
   23 the products themselves.
   24               24.   RageOn used the word mark “Atari” in various ways to advertise and
   25 promote the RageOn website and services, including by displaying the word “Atari”
   26 repeatedly not just on products, but on the site itself. In addition, upon information
   27 and belief, RageOn used the word mark “Atari” as a keyword that drove users to the
   28 RageOn site. Making use of the “Atari” mark in this way did more than just
        1658227.1
                                                     -6-
                                          FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 8 of 20 Page ID #:1982




    1 advertise and promote specific products; rather, RageOn’s uses of the Atari mark
    2 above and beyond on the products themselves advertised and promoted RageOn and
    3 its services, as well as created a false perception of an association or endorsement by
    4 Atari of RageOn.
    5               25.   RageOn has profited from its unauthorized use of Atari’s intellectual
    6 property through the sale of the infringing goods and advertising and promotional
    7 uses of the Atari mark, and RageOn’s infringement has harmed Atari by cheapening
    8 and diluting the Atari brand, diverting profits from the sale of authentic Atari goods,
    9 and causing Atari to lose profits and licensing fees from the authorized use of its
   10 intellectual property.
   11               D.    Krilivsky Authorized and Was the Moving Force Behind RageOn’s
   12                     Unlawful Conduct
   13               26.   Upon information and belief, Krilivsky is the founder of RageOn, owns
   14 a significant interest in RageOn, and exercises primary control over RageOn as its
   15 CEO.
   16               27.   Upon information and belief, despite actual knowledge that intellectual
   17 property infringements are rampant on RageOn, Krilivsky has intentionally failed to
   18 hire adequate personnel to police such infringement, or to take any other reasonable
   19 steps to mitigate such infringements.
   20               28.   Upon information and belief, Krilivsky structured RageOn to allow a
   21 platform for counterfeiters to sell their illegal goods, and Krilivsky benefits
   22 financially from each sale of a counterfeit on RageOn.
   23                                  FIRST CLAIM FOR RELIEF
   24           (Trademark Infringement and Counterfeiting Against All Defendants)
   25               29.   Atari re-alleges and incorporates herein by reference each and every
   26 allegation set forth above.
   27               30.   Atari is the owner of the registered ATARI and PONG trademarks for
   28 the categories of goods on which RageOn is using the trademarks, as well as
        1658227.1
                                                      -7-
                                           FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 9 of 20 Page ID #:1983




    1 registered trademarks for the COMBAT, CENTIPEDE, WARLORDS, and
    2 ASTEROIDS names (collectively, the “Atari Trademarks”).
    3               31.   The Atari Trademarks are valid, protectable marks.
    4               32.   RageOn is advertising, marketing, creating, displaying, offering for
    5 sale, selling, distributing, and profiting from products incorporating the Atari
    6 Trademarks or nearly identical variations thereof. In addition, beyond using the
    7 Atari Trademarks on products themselves, RageOn has used the trademarks on the
    8 RageOn site for promotional purposes and to drive consumers to the site.
    9               33.   RageOn’s use of the Atari Trademarks is likely to cause confusion
   10 among ordinary purchasers as to the source of the goods.
   11               34.   Atari has never consented to RageOn’s use of its trademarks.
   12               35.   RageOn infringed upon the Atari Trademarks and engaged in
   13 trademark counterfeiting willfully.
   14               36.   As a proximate result of the unfair advantage accruing to RageOn from
   15 using confusingly similar marks and deceptively trading on Atari’s goodwill,
   16 RageOn has made substantial sales and profits in amounts to be established
   17 according to proof.
   18               37.   As a proximate result of the unfair advantage accruing to RageOn from
   19 using similar or quasi-similar marks and deceptively trading on Atari’s goodwill,
   20 Atari has been damaged and deprived of substantial sales and has been deprived of
   21 the value of its trademarks as commercial assets, in amounts to be established
   22 according to proof.
   23               38.   Unless restrained by the Court, RageOn will continue to infringe
   24 Atari’s trademarks. Pecuniary compensation will not afford Atari adequate relief for
   25 the damage to its trademarks and brand. In the absence of injunctive relief,
   26 consumers are likely to continue to be mistaken or deceived as to the true source,
   27 origin, sponsorship, and affiliation of RageOn and their purported goods.
   28               39.   RageOn’s acts were committed, and continue to be committed, with
        1658227.1
                                                      -8-
                                           FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 10 of 20 Page ID #:1984




     1 actual notice of Atari’s exclusive rights and with the intent to cause confusion, to
     2 cause mistake, and/or to deceive, and to cause injury to the reputation and goodwill
     3 associated with Plaintiff and its products. Pursuant to 15 U.S.C. section 1117, Atari
     4 is, therefore, entitled to recover three times its actual damages or three times
     5 RageOn’s profits, whichever is greater, together with its attorneys’ fees. Atari is
     6 also entitled to statutory damages of $2 million per registered mark. In addition,
     7 pursuant to 15 U.S.C. section 1118, Atari is entitled to an order requiring destruction
     8 of all infringing products and promotional materials in RageOn’s possession.
     9                                SECOND CLAIM FOR RELIEF
    10                        (Copyright Infringement Against All Defendants)
    11               40.   Atari re-alleges and incorporates herein by reference each and every
    12 allegation set forth above.
    13               41.   Atari has complied in all respects with the copyright laws of the United
    14 States, 17 U.S.C. §101 et seq., and has secured the exclusive rights and privileges in
    15 and to the original expression in the following copyrights that have been duly
    16 registered with the U.S. Copyright Office: Combat, Centipede, Warlords, Pong, and
    17 Asteroids.
    18               42.   RageOn had access to Atari’s copyrighted works as established by,
    19 among other things, (a) the widespread availability of pictures of Atari-made or
    20 Atari-licensed products incorporating those copyrights, (b) the fact that Atari’s
    21 copyrighted games are well known in the industry and in the public, (c) the striking
    22 similarity between the expression used on the infringing goods and the expression in
    23 Atari’s copyrights, and (d) the fact that RageOn affirmatively advertises the
    24 infringing goods through the use of the Atari trade name.
    25               43.   RageOn infringed Atari’s copyrights by advertising, marketing,
    26 creating, displaying, offering for sale, selling, distributing, and profiting from
    27 products incorporating protectable expression taken from Atari’s copyrights,
    28 without Atari’s permission.
         1658227.1
                                                       -9-
                                            FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 11 of 20 Page ID #:1985




     1               44.   RageOn infringed Atari’s copyrights willfully.
     2               45.   Atari is entitled to actual damages and RageOn’s profits, in an amount
     3 to be proven at trial.
     4               46.   Alternatively, Atari is entitled to statutory damages in an amount no
     5 less than $150,000.00 per copyright.
     6               47.   RageOn’s acts have caused and will continue to cause irreparable harm
     7 to Atari unless restrained by this Court. Atari has no adequate remedy at law.
     8 Accordingly, Atari is entitled to an order enjoining and restraining RageOn and all
     9 those acting in concert with RageOn, during the pendency of this action and
    10 permanently thereafter, from manufacturing, distributing, importing, exporting,
    11 marketing, offering for sale, or selling copies or substantially similar copies of
    12 Atari’s copyrights.
    13                                  THIRD CLAIM FOR RELIEF
    14                          (Trademark Dilution Against All Defendants)
    15               48.   Atari re-alleges and incorporates herein by reference each and every
    16 allegation set forth above.
    17               49.   The ATARI and PONG trademarks are widely recognized by the
    18 general consuming public of the United States.
    19               50.   RageOn’s unauthorized use of the ATARI and PONG trademarks has
    20 the effect of tarnishing and blurring Atari’s authentic trademark.
    21               51.   Atari is entitled to recover damages and/or RageOn’s profits in an
    22 amount to be determined at trial.
    23               52.   Atari is entitled to an order preliminarily and permanently enjoining
    24 RageOn from using its trademarks in the future.
    25               53.   Because RageOn has willfully intended to cause dilution of Atari’s
    26 trademarks, Atari is further entitled to recover its costs of suit and reasonable
    27 attorney’s fees, pursuant to 15 U.S.C. sections 1117 and 1125(c)(2).
    28
         1658227.1
                                                      -10-
                                            FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 12 of 20 Page ID #:1986




     1                                FOURTH CLAIM FOR RELIEF
     2                      (False Designation of Origin Against All Defendants)
     3               54.   Atari re-alleges and incorporate herein by reference each and every
     4 allegation set forth above.
     5               55.   The Atari Trademarks, as well as the overall look and feel of Atari’s
     6 2600 console and joystick (the “2600 trade dress”), are inherently distinctive and
     7 have also acquired secondary meaning through extensive promotion and sales, over
     8 unsolicited press, and word of mouth for over four decades.
     9               56.   RageOn is advertising, marketing, creating, displaying, offering for
    10 sale, selling, distributing, and profiting from products incorporating the Atari
    11 Trademarks and the 2600 trade dress or nearly identical variations thereof.
    12               57.   RageOn’s use of the Atari Trademarks and the 2600 trade dress is
    13 likely to cause confusion among ordinary purchasers as to the source of the goods.
    14               58.   Atari has never consented to RageOn’s use of its trademarks or trade
    15 dress.
    16               59.   RageOn infringed upon Atari’s trademarks and trade dress willfully.
    17               60.   As a proximate result of the unfair advantage accruing to RageOn from
    18 using similar or quasi-similar marks and trade dress and deceptively trading on
    19 Atari’s goodwill, RageOn has made substantial sales and profits in amounts to be
    20 established according to proof.
    21               61.   As a proximate result of the unfair advantage accruing to RageOn from
    22 using confusingly similar marks and trade dress and deceptively trading on Atari’s
    23 goodwill, Atari has been damaged and deprived of substantial sales and has been
    24 deprived of the value of its trademarks as commercial assets, in amounts to be
    25 established according to proof.
    26               62.   Unless restrained by the Court, RageOn will continue to infringe
    27 Atari’s trademarks and trade dress. Pecuniary compensation will not afford Atari
    28 adequate relief for the damage to its trademarks, trade dress, and brand. In the
         1658227.1
                                                      -11-
                                            FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 13 of 20 Page ID #:1987




     1 absence of injunctive relief, consumers are likely to continue to be mistaken or
     2 deceived as to the true source, origin, sponsorship, and affiliation of RageOn and
     3 their purported goods.
     4               63.     RageOn’s acts were committed, and continue to be committed, with
     5 actual notice of Atari’s exclusive rights and with the intent to cause confusion, to
     6 cause mistake, and/or to deceive, and to cause injury to the reputation and goodwill
     7 associated with Plaintiff and its products. Pursuant to 15 U.S.C. section 1117, Atari
     8 is, therefore, entitled to recover three times its actual damages or three times
     9 RageOn’s profits, whichever is greater, together with its attorneys’ fees. Atari is
    10 also entitled to statutory damages of $2 million per registered mark. In addition,
    11 pursuant to 15 U.S.C. section 1118, Atari is entitled to an order requiring destruction
    12 of all infringing products and promotional materials in RageOn’s possession.
    13                                    FIFTH CLAIM FOR RELIEF
    14                     (Common Law Unfair Competition Against All Defendants)
    15               64.     Atari re-alleges and incorporates herein by reference each and every
    16 allegation set forth above.
    17               65.     RageOn’s unauthorized use of Atari’s trademarks and trade dress is
    18 likely to cause consumer confusion as to the source, origin, sponsorship, and
    19 association of RageOn’s products.
    20               66.     Atari has been, and will continue to be, damaged and irreparably
    21 harmed by the actions of RageOn unless RageOn is enjoined by this Court.
    22               67.     Atari has no adequate remedy at law.
    23               68.     Atari is entitled to recover damages and/or RageOn’s profits in an
    24 amount to be determined at trial.
    25               69.     Atari is informed and believes, and thereon alleges, that RageOn
    26 committed the foregoing acts with the intention of depriving Atari of its legal rights,
    27 with oppression, fraud, and/or malice, and in conscious disregard of Atari’s rights.
    28 Atari is, therefore, entitled to an award of exemplary and punitive damages,
         1658227.1
                                                        -12-
                                              FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 14 of 20 Page ID #:1988




     1 according to proof.
     2                                   SIXTH CLAIM FOR RELIEF
     3    (Contributory Trademark Infringement and Counterfeiting Against All Defendants)
     4               70.    Atari re-alleges and incorporates herein by reference each and every
     5 allegation set forth above.
     6               71.    RageOn has been and continues to be aware of – and has been and
     7 continues to contribute to – the infringement of Atari’s trademarks and the use of
     8 counterfeit Atari products on its site. The infringing and counterfeit products are
     9 prominently displayed and promoted on RageOn’s website. RageOn’s website is
    10 configured so that a search for “Atari” or other Atari trade names will lead directly
    11 to the infringing and counterfeit goods. RageOn creates and distributes the
    12 infringing and counterfeit goods to the end consumer and facilitates the financial
    13 transactions.
    14               72.    Alternatively, RageOn has remained willfully blind to the infringement
    15 and/or counterfeiting of Atari trademarks on its website and on the products it
    16 creates and distributes to the end consumer.
    17               73.    Atari has been damaged by and RageOn has profited from RageOn’s
    18 contributory trademark infringement and counterfeiting.
    19               74.    To remedy RageOn’s contributory trademark infringement, Atari is
    20 entitled to all of the remedies set forth above for direct trademark infringement,
    21 counterfeiting, false designation of origin, and unfair competition.
    22                                 SEVENTH CLAIM FOR RELIEF
    23                     (Contributory Copyright Infringement Against All Defendants)
    24               75.    Atari re-alleges and incorporates herein by reference each and every
    25 allegation set forth above.
    26               76.    RageOn has been and continues to be aware of – and has been and
    27 continues to contribute to – the infringement of Atari’s copyrights on its site. The
    28 infringing products are prominently displayed and promoted on RageOn’s website.
         1658227.1
                                                       -13-
                                             FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 15 of 20 Page ID #:1989




     1 RageOn’s website is configured so that a search for “Atari” or other Atari trade
     2 names will lead directly to the infringing goods. RageOn creates and distributes the
     3 infringing goods to the end consumer and facilitates the financial transactions.
     4               77.   Alternatively, RageOn has remained willfully blind to the infringement
     5 of Atari copyrights on its website and on the products it creates and distributes to the
     6 end consumer.
     7               78.   Atari has been damaged by and RageOn has profited from RageOn’s
     8 contributory copyright infringement.
     9               79.   To remedy RageOn’s contributory copyright infringement, Atari is
    10 entitled to all of the remedies set forth above for direct copyright infringement.
    11                                EIGHTH CLAIM FOR RELIEF
    12      (Vicarious Trademark Infringement and Counterfeiting Against All Defendants)
    13               80.   Atari re-alleges and incorporates herein by reference each and every
    14 allegation set forth above.
    15               81.   RageOn and the third parties who design and upload the infringing
    16 designs are in an apparent or actual partnership, have the authority to bind one
    17 another in transactions with third parties, and/or exercise joint ownership or control
    18 over the infringing products. RageOn is thus vicariously liable for the trademark
    19 infringement and counterfeiting of the third parties who design and upload the
    20 infringing designs onto the RageOn site.
    21               82.   Atari has been damaged by and RageOn has profited from RageOn’s
    22 vicarious trademark infringement and counterfeiting.
    23               83.   To remedy RageOn’s vicarious trademark infringement and
    24 counterfeiting, Atari is entitled to all of the remedies set forth above for direct
    25 trademark infringement, counterfeiting, false designation of origin, and unfair
    26 competition.
    27                                 NINTH CLAIM FOR RELIEF
    28                     (Vicarious Copyright Infringement Against All Defendants)
         1658227.1
                                                      -14-
                                           FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 16 of 20 Page ID #:1990




     1               84.   Atari re-alleges and incorporates herein by reference each and every
     2 allegation set forth above.
     3               85.   RageOn enjoys a direct financial benefit from the copyright
     4 infringement on its website. RageOn gets paid a percentage of every sale of every
     5 product displayed on the site. The availability of the infringing goods also draws
     6 customers to the site, which causes RageOn to make money both through the sale of
     7 the infringing goods and through the sale of all goods displayed on its site.
     8               86.   RageOn has the legal right to stop or limit the copyright infringement
     9 on its website and the practical ability to do so. RageOn has the ability and means
    10 to monitor its site for infringing designs and the right to remove them.
    11               87.   Atari has been damaged by and RageOn has profited from RageOn’s
    12 vicarious copyright infringement. To remedy RageOn’s vicarious copyright
    13 infringement, Atari is entitled to all of the remedies set forth above for direct
    14 copyright infringement.
    15                                     PRAYER FOR RELIEF
    16               WHEREFORE, Plaintiff prays for relief against Defendant as follows:
    17               1.    For preliminary and permanent injunctions enjoining and restraining
    18 Defendants, their agents, employees, representatives, partners, joint venturers,
    19 and/or anyone acting on behalf of, or in concert with Defendants, from:
    20                     a.    designing, manufacturing, importing, shipping, delivering,
    21                           selling, marketing, displaying, advertising, or promoting any
    22                           product that incorporates designs substantially similar to Atari’s
    23                           copyrights;
    24                     b.    designing, manufacturing, importing, shipping, delivering,
    25                           selling, marketing, displaying, advertising, or promoting any
    26                           product that incorporates or is marketed in conjunction any Atari
    27                           trademark or trade dress;
    28                     c.    representing or implying, directly or indirectly, to retailers,
         1658227.1
                                                       -15-
                                            FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 17 of 20 Page ID #:1991




     1                          customers, distributors, licensees, or any other customers or
     2                          potential customers of Defendants’ products that Defendants’
     3                          products originate with, are sponsored, endorsed, or licensed by,
     4                          or are otherwise associated or affiliated with Plaintiff;
     5               2.   For an order requiring the destruction of all of Defendants’ infringing
     6 products and all marketing, advertising, or promotional materials depicting
     7 Defendants’ infringing products;
     8               3.   For an accounting of all profits obtained by Defendants from sales of
     9 the infringing products and an order that Defendants hold all such profits in a
    10 constructive trust for the benefit of Plaintiff;
    11               4.   For an award to Plaintiff of all profits earned by Defendants from their
    12 infringing acts;
    13               5.   For compensatory damages according to proof;
    14               6.   For statutory damages of no less than $150,000.00 per registered
    15 copyright and no less than $2 million per registered trademark;
    16               7.   For pre-judgment interest on all damages awarded by this Court;
    17               8.   For reasonable attorney’s fees and costs of suit incurred herein; and
    18               9.   For such other and further relief as the Court deems just and proper.
    19
    20 Dated: September 11, 2020                 BROWNE GEORGE ROSS LLP
                                                    Keith J. Wesley
    21
    22
                                                 By:    /s/ Keith J. Wesley
    23                                                      Keith J. Wesley
    24                                                      Matthew L. Venezia
                                                 Attorneys for Plaintiff
    25                                           ATARI INTERACTIVE, INC.
    26
    27
    28
         1658227.1
                                                       -16-
                                           FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 18 of 20 Page ID #:1992




     1                                  DEMAND FOR JURY TRIAL
     2               Plaintiff hereby demands a jury trial as provided by Rule 38(a) of the Federal
     3 Rules of Civil Procedure.
     4
     5 Dated: September 11, 2020                   BROWNE GEORGE ROSS LLP
                                                      Keith J. Wesley
     6
     7
                                                   By:    /s/ Keith J. Wesley
     8                                                        Keith J. Wesley
     9                                                        Matthew L. Venezia
                                                   Attorneys for Plaintiff
    10                                             ATARI INTERACTIVE, INC.
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         1658227.1
                                                         -17-
                                            FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 19 of 20 Page ID #:1993




     1                               PROOF OF SERVICE
     2                       Atari Interactive, Inc. v. Rageon, Inc.
                             Case No.: 2:19-CV-10806-DSF-MAA
     3
         STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
     4
              At the time of service, I was over 18 years of age and not a party to this
     5 action. I am employed in the County of Los Angeles, State of California. My
       business address is 2121 Avenue of the Stars, Suite 2800, Los Angeles, CA 90067.
     6
              On September 11, 2020, I served true copies of the following document(s)
     7 described as FIRST AMENDED COMPLAINT on the interested parties in this
       action as follows:
     8
                                SEE ATTACHED SERVICE LIST
     9
              BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
    10 the document(s) with the Clerk of the Court by using the CM/ECF system.
       Participants in the case who are registered CM/ECF users will be served by the
    11 CM/ECF system. Participants in the case who are not registered CM/ECF users will
       be served by mail or by other means permitted by the court rules.
    12
              I declare under penalty of perjury under the laws of the United States of
    13 America that the foregoing is true and correct and that I am employed in the office
       of a member of the bar of this Court at whose direction the service was made.
    14
              Executed on September 11, 2020, at Los Angeles, California.
    15
    16
    17
    18                                           Andrea A. Augustine
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         1658227.1

                                     FIRST AMENDED COMPLAINT
Case 2:19-cv-10806-DSF-MAA Document 72 Filed 09/11/20 Page 20 of 20 Page ID #:1994




     1                                 SERVICE LIST
                            Atari Interactive, Inc. v. Rageon, Inc.
     2                      Case No.: 2:19-CV-10806-DSF-MAA
     3 ARASH BERAL
       arash.beral@ffslaw.com
     4 JEFFREY M. JENSEN
       jeffrey.jensen@ffslaw.com
     5 FREEMAN, FREEMAN & SMILEY, LLP
       1888 Century Park East, Suite 1500
     6 Los Angeles, California 90067
       Telephone: (310) 255-6100
     7 Facsimile: (310) 255-6200
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         1658227.1

                                   FIRST AMENDED COMPLAINT
